        Case 1:19-cv-08833-ALC-DCF Document 21
                                            20 Filed 05/27/20
                                                     05/26/20 Page 1 of 2



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                               Direct Number: (212) 326-3641
                                                                                                jhendrickson@jonesday.com




                                                        May 26, 2020                       The requested adjournments are
                                                                                           granted. The telephonic initial
VIA ECF                                                                                    pretrial conference will be held on
The Honorable Debra Freeman                                                                6/16/20 at 2:00 p.m.
Daniel Patrick Moynihan
United States Courthouse                                                                   Dated: 5/27/20
500 Pearl St.
New York, NY 10007-1312

                  Re: Anderson v. Experian Information Solutions, Inc.,
                  Case No. 1:19-cv-08833-ALC-DCF

Dear Judge Freeman:

        I represent the Defendant Experian Information Solutions, Inc. (“Experian”) in the above-
referenced matter. I write to respectfully request adjournment of the deadline for the Joint Letter
and Proposed Case Management Plan (“Joint Letter and Proposed CMP”) and the Fed. R. Civ. P.
16 Initial Pretrial Conference (“Initial Conference”).

       The Court has scheduled the deadline for the Joint Letter and Proposed CMP on May 26,
2020, and the Initial Conference on June 2, 2020, at 10:00 AM. (ECF No. 6). Experian requests
adjournment of both dates because Experian has been unable to contact Plaintiff to discuss a
proposed joint discovery plan or detail for this matter. Adjournment of both dates for two weeks
would permit all parties to more productively meet-and-confer on the Joint Letter and Proposed
CMP, potential settlement, and the subjects to be considered at the Initial Conference.

       There have been no previous requests for adjournments. Plaintiff has not responded to
Experian’s communications regarding the current deadline or request for extension. If Plaintiff
and Experian are still unable to discuss this matter Experian requests permission to file a
proposed discovery plan:

              •   Proposed Deadline to submit Proposed Discovery Plan (either Jointly or by
                  Experian): June 9, 2020.

         Experian can be available at any time during the Week of June 15th to participate in an
initial conference.

         Thank you for your time and consideration of this request.




ALKHOBAR • AMS TERDAM • ATL ANTA • BEIJ ING • B OS TON • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • COLU MBUS • DALL AS
DETROIT • DUBAI • DÜSSELDORF • FRANKFUR T • HO NG KONG • HOUS TON • IRVINE • LONDON • LOS ANGELES • MADRID • MELBOURNE
MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PAR IS • PER TH • PITTSB URGH • RIYADH
SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICO N VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTO N
      Case 1:19-cv-08833-ALC-DCF Document 21
                                          20 Filed 05/27/20
                                                   05/26/20 Page 2 of 2




Hon. Debra Freeman
May 26, 2020
Page 2


                                         Respectfully submitted,

                                         /s/ Cealagh P. Fitzpatrick
                                         Cealagh P. Fitzpatrick
                                         JONES DAY
                                         250 Vesey Street
                                         New York, NY 10281
                                         Telephone: (212) 326-3648

                                         Attorneys for Experian Information
                                         Solutions, Inc.

cc:   Counsel of Record via ECF
